                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANDREW C., ET AL.,                               CASE NO. 17-cv-02072-YGR
                                   8                     Plaintiffs,
                                                                                             ORDER DENYING ADMINISTRATIVE
                                   9               vs.                                       MOTION TO REMAND TO PLAN
                                                                                             ADMINISTRATOR
                                  10        ORACLE AMERICA INC. FLEXIBLE BENEFIT
                                            PLAN, ET AL.,                                    Re: Dkt. No. 53
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                 Plaintiffs Andrew C. (“Andrew”) and his father, Robert C. (“Robert”), bring this action for
                                  14
                                       relief pursuant to Section 502(a)(1)(B) of the Employee Retirement Income Security Act
                                  15
                                       (“ERISA”), 29 U.S.C. Section 1132(a)(1)(B), and for equitable relief pursuant to Section
                                  16
                                       502(a)(3) of the same against defendants Oracle America Inc. Flexible Benefit Plan (“Oracle”) and
                                  17
                                       United Healthcare Insurance Company (“United”). (Dkt. No. 1 (“Compl.”) at ¶ 1.) Specifically,
                                  18
                                       plaintiffs allege that defendants improperly denied coverage of Andrew’s treatment for his rage
                                  19
                                       disorder, oppositional defiance disorder, and reactive attachment disorder at Change Academy at
                                  20
                                       Lakes of the Ozarks (“CALO”), a residential treatment facility, as medically unnecessary. (Id. ¶¶
                                  21
                                       35-40.)
                                  22
                                                 Now before the Court is plaintiffs’ administrative motion for remand to the plan
                                  23
                                       administrator, or alternatively, permission to conduct discovery. (Dkt. No. 53 (“Motion”).)
                                  24
                                       Having carefully considered the papers submitted, and for the reasons stated more fully below, the
                                  25
                                       Court DENIES plaintiffs’ administrative motion.
                                  26
                                       \\
                                  27
                                       \\
                                  28
                                   1       I.         RELEVANT BACKGROUND

                                   2                  A. Factual Background

                                   3            Following a number of physical outbursts and attacks, and “at the recommendation and

                                   4   referral of multiple mental health care providers and consultants, Andrew was admitted to

                                   5   [CALO], a residential treatment facility, for medically necessary care and treatment for, inter alia,

                                   6   his Rage Disorder, Oppositional Defiance Disorder, and Reactive Attachment Disorder.” (Compl.

                                   7   ¶¶ 32-35.) Andrew timely applied for behavior health benefits with Oracle’s claims administrator,

                                   8   United, for his treatment at CALO. (Id. ¶ 37.) Oracle, by and through United, “denied coverage

                                   9   for Andrew’s treatment at CALO, on the basis that the level of care and or requested treatment

                                  10   was not medically necessary.” (Id. ¶ 38.) Andrew timely appealed United’s multiple denials of

                                  11   his claim. (Id. ¶ 39.) Oracle, by and through United, rejected all appeals. (Id. ¶ 40.)

                                  12                  B. Procedural Background
Northern District of California
 United States District Court




                                  13            On October 11, 2018, the Court set a pretrial briefing schedule, which included an October

                                  14   23, 2018 deadline for lodging of the administrative record and an October 30, 2018 deadline for

                                  15   plaintiffs to file an affirmative motion for judgment pursuant to Rule 52. (Dkt. No. 36.) On

                                  16   October 29, 2018, the Court granted parties’ stipulation to extend the pretrial deadlines to allow

                                  17   for additional discussion regarding the scope of the administrative record and the standard of

                                  18   review. (Dkt. No. 38.) Therein, the Court extended the pretrial deadlines for a period of 90 days.

                                  19   (Id. at 2.)

                                  20            On January 22, 2019, defendants lodged the administrative record, which contains 1,090

                                  21   pages of documents.1 (See Dkt. Nos. 39 40.) Shortly thereafter, on January 28, 2019, plaintiffs

                                  22   filed an administrative motion to extend the briefing schedule “due to discrepancies regarding the

                                  23   scope of the administrative record.” (Dkt. No. 43.) Therein, plaintiffs aver that defendants

                                  24   proffered administrative record “omits more than 1000 pages of relevant medical records.” (Id. at

                                  25   2.) The next day, defendants filed a notice of intent to respond to plaintiffs’ administrative motion

                                  26   (Dkt. No. 44) but failed to so file. Also on January 29, 2019, plaintiffs lodged their own

                                  27

                                  28            1
                                                     The Court notes that it never received a copy of defendants’ administrative record.
                                                                                             2
                                   1   administrative record, containing 2,264 pages of documents. (Dkt. Nos. 45, 46.)

                                   2          On February 5, 2019, the Court issued an Order to Show Cause directing defendants to file

                                   3   a response by February 8, 2019. (Dkt. No. 49.) Defendants timely filed their opposition to

                                   4   plaintiffs’ motion. (Dkt. No. 50.) Therein, defendants “acknowledge[d] that an error by United in

                                   5   its transmission of documents to an external review organization resulted in an incomplete

                                   6   administrative record” and that “[a]s a result of the error, the full administrative record was not

                                   7   transmitted to the external review organization, and the determination it issued upholding the

                                   8   benefits determination made by United was not based on a complete record.” (Id. at 1-2.)

                                   9   Therefore, defendants “agree[d] that a continuance in the briefing schedule [was] appropriate so

                                  10   that he matter may be resubmitted to the” independent review organization (“IRO”) for

                                  11   reconsideration based on the complete record. (Id. at 2.) Defendants also averred that plaintiffs

                                  12   refused to so stipulate because they were demanding that either “they be accorded discovery into
Northern District of California
 United States District Court




                                  13   the cause of the transmission error” or “a full remand.” (Id.)

                                  14          On February 14, 2019, the Court granted plaintiffs’ administrative motion, ordered

                                  15   defendants to submit forthwith the underlying matter to the IRO for de novo review of the full and

                                  16   complete record.2 (Dkt. No. 52 (emphasis supplied).) The Court also directed plaintiffs, to the

                                  17   extent that they sought “a full remand” to file an administrative motion by no later than February

                                  18   19, 2019 and set a compliance hearing for Friday, May 3, 2019 instructing parties to file a joint

                                  19   status report on the completion of the IRO review and any subsequent proceedings by five

                                  20   business days prior. (Id.) Plaintiffs timely filed the instant motion on February 19. (Motion.)

                                  21   Defendants filed their opposition on February 25, 2019. (Dkt. No. 54 (“Opp.”).) Parties filed

                                  22   their joint status update on April 26, 2019. (Dkt. No. 55 (“JSU”).)

                                  23
                                              2
                                  24              In parties’ joint status report, and unbeknownst to the Court, they represent that
                                       “[f]ollowing the filing of [p]laintiffs’ motion and [d]efendants’ opposition [regarding a full
                                  25   remand], the parties agreed to forebear on remand of the benefits determination pending an order
                                       form the Court on [p]laintiffs’ administrative motion. Therefore, as of the date of this report, the
                                  26   remand to the IRO has not taken place, given the uncertain status of the remand in light of
                                       [p]laintiffs’ pending administrative motion.” (JSR at 2.) As noted herein, the Court instructed
                                  27   defendants to submit the matter to the IRO “forthwith.” (Dkt. No. 52.) It did so even while it
                                       instructed plaintiffs to submit their administrative motion regarding remand several days later.
                                  28   (Id.)

                                                                                         3
                                   1       II.       ANALYSIS

                                   2             Plaintiffs now ask the court to remand their claim to Oracle, as plan administrator.3

                                   3   (Motion at 1.) In support thereof, plaintiffs aver that (A) defendants’ administrative record omits

                                   4   documents beyond those defendants admitted to failing to transmit to the IRO; (B) the IRO in

                                   5   question, Medical Review Institute of America (“MRIoA”) “is not an administrator or fiduciary of

                                   6   the Oracle Plan and does not have discretionary authority to interpret the Plan to make benefit

                                   7   decision;” (C) “[r]esubmitting the Plan’s claim denial decision to MRIoA compounds the problem

                                   8   created by [d]efendants’ failure to develop a complete administrative record and conduct a full and

                                   9   fair claim review in the first instance;” and (D) [r]esubmitting the Plan’s claim denial decision to

                                  10   MRIoA bypasses ERISA’s mandate that claimants be afforded an opportunity to perfect their

                                  11   claim through a meaningful dialogue with the plan administrator.” (Id.)

                                  12             A. Completeness of the Administrative Record
Northern District of California
 United States District Court




                                  13             Plaintiffs contend that defendants’ administrative record is incomplete, even once

                                  14   defendants account for the omission caused by defendants’ failure to transmit all of the

                                  15   administrative record to the IRO. In particular, plaintiffs allege that the defendants’ administrative

                                  16   record omits at least the initial claim denial letter, the appeal of the initial denial, the March 13,

                                  17   2015 appeal denial letter,4 months of claim forms and explanations of benefits, and Andrew’s

                                  18   CALO treatment notes from August 1, 2014 to February 20, 2015.5 (Motion at 2-3.) Plaintiffs

                                  19   further argue that the fact that these documents are not included “beg[s] the question as to what

                                  20   other documents [d]efendants withheld or failed to consider during their production of the

                                  21

                                  22             3
                                                In the alternative, plaintiffs request that the Court allow the to conduct limited discovery
                                  23   concerning the procedural irregularities that led to defendants’ “failure to take into account all
                                       comments, documents, records, and other information submitted by [p]laintiffs during the initial
                                  24   review, and the generally underdeveloped state of [d]efendants’ administrative record.” (Motion
                                       at 2.)
                                  25             4
                                                  The Court notes that plaintiffs refer to this document once to the March 13, 2015 appeal
                                  26   denial letter and twice as the March 23, 2015 appeal denial letter. The Court assumes the both
                                       refer to the same document and that the correct date is March 13, 2015.
                                  27             5
                                                Plaintiffs note that defendants administrative record does include a once monthly
                                  28   treatment plan for this period. (Motion at 3.)

                                                                                           4
                                   1   administrative record.” (Id. at 3.)

                                   2          ERISA defines the administrative record as all material that (i) the insurer relied upon in

                                   3   making the benefit determination; (ii) was submitted, considered, or generated in the course of

                                   4   making the benefit determination, regardless of whether the insurer relied upon the material in

                                   5   making the benefit determination; (iii) demonstrates compliance with the administrative processes

                                   6   and safeguards required by ERISA in making the benefit determination; and (iv) in the case of a

                                   7   group health plan like the one at issue here, constitutes a statement of policy or guidance with

                                   8   respect to the plan concerning the denied treatment option or benefit for the claimant’s diagnosis,

                                   9   regardless of whether the insurer relied upon the advice or statement in making the benefit

                                  10   determination. 29 C.F.R. § 2560.503-1(h)(2)(iii), (m)(8) and (b)(5); see also Montour v. Hartford

                                  11   Life & Acc. Ins. Co., 588 F.3d 623 (9th Cir. 2009).

                                  12          As a preliminary matter, the text of the March 13, 2015 appeal denial later can be found in
Northern District of California
 United States District Court




                                  13   the administrative record among United’s internal notes (see Dkt. No. 40-7 at UHC 1051-52) and

                                  14   the two missing claim forms and corresponding explanations of benefits not included in

                                  15   defendants administrative record are reflected in the Member Claims History report (see id. at

                                  16   UHC 1024.)6 In light of their substantive inclusion elsewhere in defendants’ administrative

                                  17   record, the Court is unpersuaded that their omission undermines the integrity of the record.

                                  18          With respect to the allegedly omitted treatment records, plaintiffs do not aver that the

                                  19   CALO notes in question were ever sent to defendants, either by CALO or by plaintiffs. (See id.)

                                  20   Therefore, their absence from defendants’ administrative record does not “beg the question as to

                                  21   what other documents [d]efendants withheld or failed to consider” in compiling their

                                  22   administrative record. Accordingly, the Court finds that the internal appeal reviews conducted by

                                  23   defendants were not based upon an incomplete administrative record.

                                  24   \\

                                  25
                                              6
                                  26              The Court notes that plaintiffs do not provide a citation for, nor could the Court find
                                       among plaintiffs’ administrative record’s 2,264 pages, the initial claim denial letter, the appeal of
                                  27   the initial denial, the March 13, 2015 appeal denial letter, months of claim forms and explanations
                                       of benefits, or Andrew’s CALO treatment notes from August 1, 2014 to February 20, 2015. (See
                                  28   Motion.)

                                                                                         5
                                   1           B. Review by Administrator or Fiduciary

                                   2           Plaintiffs correctly note that ERISA requires a claimant to have “a reasonable opportunity

                                   3   to appeal an adverse benefit determination to an appropriate named fiduciary of the plan, and

                                   4   under which there will be a full and fair review of the claim and the adverse benefit

                                   5   determination.” (Motion at 4 (citing 29 C.F.R. § 2560.503-1(h)(1)).) However, plaintiffs did

                                   6   receive a reasonable opportunity to appeal a determination to a fiduciary of the plan during their

                                   7   first and second level internal appeals, and as noted above, the Court finds that the administrative

                                   8   record reviewed by defendants during the internal appeal process included all relevant information

                                   9   as defined by ERISA.7 See Roganti v. Metro. Life Ins. Co., 786 F.3d 201, 213 (2d Cir. 2015)

                                  10   (noting that a plan administrator is obligated only to make a reasonable effort to develop the

                                  11   record).

                                  12           C. Resubmission Compounding Failure to Develop Complete Record in First
Northern District of California
 United States District Court




                                  13                  Instance

                                  14           As noted herein, the Court finds that defendants did create a complete record in the first

                                  15   instance. Accordingly, plaintiffs’ contention that resubmission to the IRO would compound that

                                  16   error fails.

                                  17           D. Resubmission Bypassing ERISA’s Mandate for Opportunity to Perfect Claim

                                  18           As noted herein, the Court finds that defendants did create a complete record in the first

                                  19   instance. Moreover, plaintiffs and CALO were able to, and did, submit documents for review

                                  20   during the courts of the first and second appeals. Accordingly, the Court finds that plaintiffs did

                                  21   have the opportunity to perfect their claim.

                                  22   \\

                                  23   \\

                                  24   \\

                                  25   \\

                                  26
                                               7
                                  27           The documents omitted from the defendants’ administrative record lodged with the
                                       Court were submitted by plaintiffs for the first time in connection with the external review by the
                                  28   IRO.

                                                                                         6
                                   1      III.       CONCLUSION

                                   2             For the foregoing reasons, the Court DENIES plaintiffs’ administrative motion for remand

                                   3   to the plan administrator or alternatively, to conduct discovery.8 As previously ordered, the matter

                                   4   shall be submitted to the IRO for de novo review with a completed record. Such submission shall

                                   5   occur by Monday, May 6, 2019 and shall be verified to the Court. Accordingly, the Court

                                   6   CONTINUES the compliance hearing currently scheduled for Friday, May 3, 2019 to August 2,

                                   7   2019.

                                   8             IT IS SO ORDERED.

                                   9

                                  10   Dated: May 1, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  11                                                       UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22
                                                 8
                                  23             Plaintiffs’ contention that the court’s opinion in Wit v. United Behavioral Health,
                                       contains findings of fact that “directly relate to a support[] their Administrative Motion” fails.
                                  24   No. 14-cv-02346-JCS, 2019 WL 1033730 (N.D. Cal. Mar. 5, 2019). Magistrate Judge Spero’s
                                       findings of fact do not discuss or otherwise address any deficiency in the underlying
                                  25   administrative record.
                                               The Court also DENIES plaintiffs’ request, in the alternative, for additional discovery.
                                  26   Discovery in ERISA matters is appropriate only when necessary to determine the completeness of
                                       the administrative record, and when the administrative record was “relatively underdeveloped.”
                                  27   Patton v. MFS/Sun Life Financial Distributors, Inc., 480 F.3d 478, 491 (7th Cir. 2007). For the
                                       reasons stated herein, the Court finds that the administrative record was adequately developed and
                                  28   that the only error was one of failure to transmit the additional documents submitted by plaintiffs
                                       to the IRO for the external review.
                                                                                            7
